Citation Nr: 0843995	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  04-17 818	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office and 
Insurance Center in Philadelphia, Pennsylvania




THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.





ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1975 to November 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania.

The Board notes that the issues of entitlement to service 
connection for migraine headaches, cervical spondylosis, 
and numbness of the right upper extremity and torso were 
fully resolved in the veteran's favor by rating decisions 
dated in November 2007 and July 2008.  Therefore, the 
issue listed on the title page of this decision is the 
only matter remaining for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence demonstrates the veteran's service-
connected bilateral hearing loss is presently manifested 
by level I hearing acuity in the right ear and level I 
hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 
6100 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), and as interpreted by the United States 
Court of Appeals for Veterans Claims (hereinafter "the 
Court") have been fulfilled by information provided to the 
veteran in letters from the RO dated in June 2008.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist in completing his claim 
and identified the veteran's duties in obtaining 
information and evidence to substantiate his claim.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The 
Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

For an increased-compensation claim, the VCAA requires VA 
to notify the claimant that to substantiate a claim, the 
medical or lay evidence must show a worsening or increase 
in severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Further, if the diagnostic code under which the 
claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not 
be satisfied by demonstrating a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement.  VA must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to 
obtain) that are relevant to establishing entitlement to 
increased compensation.  These matters were adequately 
addressed by correspondence issued in June 2008 and the 
claim was re-adjudicated in a September 2008 supplemental 
statement of the case.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice 
as to these matters was provided in March 2006.  The 
notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records 
relevant to the matter have been requested or obtained.  
Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Increased Rating Claim

Disability evaluations are determined by the application 
of the VA's Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4.  The percentage ratings in 
the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155(West 
2002); 38 C.F.R. § 4.1 (2008).

In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  
However, where an increase in the level of a service-
connected disability is at issue, the primary concern is 
the present level of disability.  Francisco v. Brown, 7 
Vet.App. 55 (1994).  Nevertheless, the Board acknowledges 
that a claimant may experience multiple distinct degrees 
of disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The analysis in the following 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.  

Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service-connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses is 
prohibited.  38 C.F.R. § 4.14 (2008).  

VA regulations provide a table for ratings purposes (Table 
VI) to determine a Roman numeral designation (I through 
XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and 
the puretone threshold average which is the sum of the 
puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, 
divided by four.  See 38 C.F.R. § 4.85 (2008).  Table VII 
is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  Id.  

The Court has held that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Rating Schedule to the 
numeric designations assigned after audiometry evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  

Table VI
Numeric designation of hearing impairment based on 
puretone threshold average and speech discrimination

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VII
Percentage evaluation for hearing impairment
(Diagnostic Code 6100)

Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall 
be assigned.  38 C.F.R. § 4.7 (2008).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case 
with all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a 
means for reconciling actual conflict or a contradiction 
in the evidence.  38 C.F.R. § 4.3 (2008).

A rating action in April 1998 awarded the veteran service 
connection for a bilateral hearing loss and assigned a 
noncompensable evaluation effective in May 1996.  The 
award was based on service treatment records showing a 
left ear hearing loss in service, and an October 1996 VA 
audiometric examination reflecting a bilateral hearing 
loss, as well as a November 1997 VA audiometric 
examination in which the bilateral hearing loss was 
related to service.  

In a May 2003 statement the veteran's spouse reported that 
within the past year to two years his hearing seemed to 
have increased in severity.  She stated she had to repeat 
herself and that he had to turn up the volume on the 
television and radio to hear.  A duplicate statement was 
subsequently submitted reiterating this report.

On VA authorized audiological evaluation in May 2003 pure 
tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
10
40
70
70
48
LEFT
20
15
30
60
31

Speech audiometry revealed speech recognition ability of 
92 percent in the right ear and of 100 percent in the left 
ear.  The diagnoses included mild to severe sloping right 
ear high frequency sensorineural hearing loss and moderate 
left ear high frequency sensorineural hearing loss.  

In his notice of disagreement the veteran asserted that a 
higher rating was warranted for his hearing loss because 
the disorder had increased in severity.  He stated he had 
difficulty understanding when talking to others, but that 
he was getting better at reading lips.  


On VA authorized audiological evaluation in April 2006 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
20
50
70
75
54
LEFT
15
15
35
65
33

Speech audiometry revealed speech recognition ability of 
92 percent in the right ear and of 96 percent in the left 
ear.  The diagnoses included mild to severe sloping right 
ear sensorineural hearing loss and mild to moderately 
severe left ear sensorineural hearing loss.  The examiner 
noted that the veteran should continue to benefit from 
amplification, but that there was no indication that 
medical intervention would improve his hearing.  It was 
also noted that there had been no significant change in 
discrimination ability and very little change in hearing 
acuity in the right ear.  VA records dated in February 
2007 noted the veteran was issued a replacement right ear 
hearing aid.

On VA authorized audiological evaluation in January 2008 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
15
45
70
75
54
LEFT
5
10
35
60
27.5

Speech audiometry revealed speech recognition ability of 
94 percent in the right ear and of 98 percent in the left 
ear.  The diagnoses included mild to severe sloping right 
ear sensorineural hearing loss and mild to moderate left 
ear sensorineural hearing loss.  The examiner noted that 
the test results indicated he should continue to benefit 
from right ear amplification.

Based upon the evidence of record, the Board finds that at 
all times during this appeal, a Roman Numeral designation 
of I for the right ear and a Roman Numeral I designation 
for the left ear is demonstrated.  Such designations 
equate to a noncompensable (0 percent) evaluation.  The VA 
examination findings are consistent with the other 
evidence of record and are considered to adequately 
represent the veteran's present level of disability.  
Therefore, a 0 percent disability rating is applicable 
under the provisions of 38 C.F.R. § 4.85, Table VII.  

The Board further finds there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this service-connected disorder 
that would take the veteran's case outside the norm so as 
to warrant an extraschedular rating.  The veteran's 
service-connected disorder is adequately rated under the 
available schedular criteria.  The objective findings of 
hearing impairment are well documented.  The Board finds 
the overall evidence of record is not indicative of a 
marked interference with employment.  Therefore, referral 
by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, 
is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996).  

When all the evidence is assembled VA is then responsible 
for determining whether the evidence supports the claim or 
is in relative equipoise, with the claimant prevailing in 
either event, or whether a preponderance of the evidence 
is against the claim in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The 
preponderance of the evidence in this case is against the 
veteran's claim for an increased rating.


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


